Citation Nr: 0407986	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  00-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left 
forearm fracture.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The appellant served on active duty for training in the 
Mississippi Army National Guard from May 14, 1984 to June 8, 
1984.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2000, in 
which the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) determined that a 
previously-denied claim for service connection for left 
forearm fracture residuals had not been reopened.  In a 
decision rendered in October 2001, the Board held that the 
claim had been reopened based on the submittal of new and 
material evidence, but that the claim for service connection 
remained denied.  The appellant appealed that denial to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by means of an Order issued in July 2002, vacated the 
Board's decision and remanded the case to the Board for 
further action.  In January 2003, the Board, by means of a 
memorandum, requested additional development of the evidence.  
In July 2003, the Board remanded this case in order to 
address due process concerns.  The requested actions have 
been completed, and the case is again before the Board for 
appellate consideration.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the Jackson RO, in July 2001.


FINDINGS OF FACT

1.  The appellant incurred a left forearm fracture prior to 
his period of active duty for training.

2.  Pre-existing left forearm fracture residuals did not 
permanently or chronically increase in severity during active 
duty for training.




CONCLUSION OF LAW

Pre-existing left forearm fracture residuals were not 
aggravated by active duty for training.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The appellant has been advised of the 
applicable laws and regulations, and of the evidence needed 
to substantiate his case, by the Statement of the Case and 
Supplemental Statement of the Case furnished him in the 
course of his appeal.  The RO has also advised him, by 
letter, that he was to notify VA of any evidence he wanted VA 
to consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the VA, by means of its 
July 2003 remand, specifically addressed duty to assist 
matters raised by the United States Federal Circuit Court of 
Appeals in Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).  The Board accordingly finds that he 
has been apprised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (at 38 C.F.R. § 3.159(c)).  This duty has been 
satisfied.  In particular, it is noted that he has not 
indicated that any records other than those already 
associated with his claims folder are available.  The 
appellant has also been accorded appropriate VA examination 
and an opinion concerning etiology has been obtained.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Finally, as to the requirements set forth by the United 
States Court of Appeals for the Federal Circuit with regard 
to the time period for the submittal of evidence by a 
claimant (see Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)), the Board 
notes that, notwithstanding any violation by VA of those 
requirements, VA may make a decision on a claim before the 
expiration of that time period.  See Veterans Benefits Act of 
2003, P.L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § ___ ).



II.  Service Connection for Left Forearm Fracture Residuals

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  A claimant is presumed to be in sound condition on 
entrance, other than for defects, infirmities, or disorders 
noted at service entrance.  38 C.F.R. § 3.303(b) (2003).

In the instant case, the appellant has contended that 
residuals of a left forearm fracture that had been incurred 
prior to his period of active duty for training with the 
Mississippi Army National Guard increased in severity during, 
and as a result of, that period of service.  Medical records 
show that in May 1976 he incurred a compound fracture of the 
left radius and ulna, with subsequent open reduction of the 
radius and application of an extended sugar tong splint.  
Approximately ten days later, another open reduction of the 
radius was performed, with compression plate fixation.  

The report of a service entrance medical examination, dated 
in July 1983, shows that limited range of left forearm motion 
was noted at that time.  A report of medical history prepared 
at that time indicates that the appellant noted that he had 
been previously rejected for military service due to the 
presence of a plate in his left forearm.  

In brief, the incurrence of a left arm fracture prior to the 
appellant's period of National Guard service is 
uncontroverted.  Impairment resulting from this fracture was 
noted on entrance examination.  The presumption that the 
veteran was in sound condition on entrance is accordingly 
rebutted.  38 C.F.R. § 3.303(b) (2003).

The question that must therefore be addressed is whether the 
appellant's pre-existing left forearm fracture residuals 
increased in severity during his period of service.  The 
report of an entrance physical examination standards board, 
dated June 1, 1984, notes subjective complaints of pain at 
the fracture site and the presence, on examination, of 
decreased pronation and fracture site tenderness.  The post-
service evidence, however, does not show that any tenderness, 
pain, or decrease in pronation that may have occurred during 
service was either chronic or permanent in nature.  To the 
contrary, the report of a March 2003 VA examination 
specifically rejects any such conclusion.  That report 
includes remarks by the examiner as follows:

Whenever metallic hardware is placed in a 
bone, a bursa develops between the 
exposed surface of that hardware and the 
overlying muscles, tendons, and other 
soft tissue.  I am sure that [the 
appellant] had a bursa over each of his 
plates when he entered the military.  The 
vigorous activities of basic training, in 
all likelihood, caused an inflammation in 
the bursae which was the cause of his 
pain and tenderness.  It is more likely 
than not that no permanent change 
occurred during his three weeks of active 
military service.  I would anticipate 
that any inflammation which developed in 
the bursa during that three weeks would 
have subsided when he returned to more 
normal activities....

In other words, any increase in severity of the appellant's 
left forearm fracture residuals during his brief period of 
service was, according to the March 2003 examination report, 
no more than acute and transitory in scope.  This examination 
report is, in the Board's opinion, dispositive of the 
question of inservice aggravation, inasmuch as it is the sole 
medical record in which this matter is addressed.  The Board 
therefore concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for 
residuals of a left forearm fracture.  That claim, 
accordingly, fails.





ORDER

Service connection for residuals of a left forearm fracture 
is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



